      Case 5:19-cv-00181-RH-MJF Document 26 Filed 10/28/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF FLORIDA
                            PANAMA CITY DIVISION


DARREN L. GLOVER,

      Plaintiff,

vs.                                            CASE NO. 5:19-cv-181-RH/MJF


MICHAEL J. BAXTER, WILLIAM T.
MITCHELL, COREY E. SILCOX, and
MICHAEL A. MONEYHAM,
Individually

     Defendants.
_____________________________________/

      DEFENDANT’S MOTION FOR SUBSTITUTION OF COUNSEL

      Defendant, MICHAEL A. MONEYHAM, requests to substitute counsel in

this action, and the undersigned stipulate and request the Court to approve the

substitution of counsel such that JUDSON H. ORRICK and his law firm, EQUELS

LAW FIRM, are substituted as counsel of record on behalf of the Defendant,

MICHAEL A. MONEYHAM. The undersigned request the Court approve the

substitution of counsel as described above, and further, relieving Thomas R.

Thompson, Esq. and Mallory R. Bennett, Esq. and the law firm, Thompson,

Crawford & Smiley P.A., 1330 Thomasville Road, Tallahassee, Florida 32303 of

any responsibilities as counsel of record in this case.


                                           1
Case 5:19-cv-00181-RH-MJF Document 26 Filed 10/28/19 Page 2 of 2
